Citation Nr: 9914638	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-11 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Evaluation of bilateral defective hearing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from November 1943 to 
October 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 RO decision that, 
among other things, granted a claim of service connection for 
right ear hearing loss and assigned a zero percent rating.  
The RO also denied service connection for otitis media and 
perforation of the right eardrum.  Subsequently, by a 
September 1996 hearing officer decision, service connection 
for perforation of the right eardrum was granted.  

By an August 1997 supplemental statement of the case, 
entitlement to a compensable rating for perforation of the 
right tympanic membrane and entitlement to a 10 percent 
rating under 38 C.F.R. § 3.324 were addressed.  However, no 
appeal of either of these issues was perfected.  38 C.F.R. 
§ 20.302(c) (1998) (where issues are addressed in a 
supplemental statement of the case for the first time, a 
substantive appeal must be filed within 60 days in order to 
perfect an appeal of the newly addressed issues).  

Following a May 1998 remand by the Board of the remaining 
issues (service connection for otitis media and evaluation of 
hearing loss in the right ear), the RO granted service 
connection for both otitis media and hearing loss in the left 
ear.  This was done in January 1999.  A supplemental 
statement of the case was issued which addressed the question 
of evaluation of bilateral hearing loss.  Consequently, given 
the grant of service connection for otitis media, the only 
issue remaining before the Board is the question of 
evaluation of bilateral hearing loss.

The Board also notes that an April 1999 statement was 
prepared by the veteran's representative in which argument 
was presented for a higher rating for otitis media.  This 
issue has not been developed for appellate review and is 
consequently referred to the RO for appropriate action.


FINDING OF FACT

Audiometric test results obtained during compensation 
examinations conducted by VA in September 1995, July 1996, 
and July 1998 correspond to a numeric designation of no worse 
than I for each ear.  


CONCLUSION OF LAW

A compensable evaluation for bilateral defective hearing is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.85, Table VI, Table VIa, Table VII, Code 6100 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim which is plausible-
-capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990), Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
However, on the basis of audiometric test results obtained by 
VA during the pendency of the veteran's claim, the Board 
finds that a compensable rating is not warranted.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria).  The 
provisions of § 4.85 establish eleven auditory acuity levels 
designated from I to XI.  Tables VI and VII as set forth in 
§ 4.85 are used to calculate the rating to be assigned.  In 
instances where, because of language difficulties, the Chief 
of the Audiology Clinic certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, Table VIa of § 4.85 is to be used to assign a 
rating based on puretone averages.  38 C.F.R. § 4.85(c) 
(1998).

In the veteran's case, audiometric testing conducted in July 
1998 revealed puretone thresholds of 45, 50, 65, and 60 
decibels in the right ear, and 45, 45, 50, and 65 decibels in 
the left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average of these results is 55 decibels in 
the right ear and 51 decibels in the left ear.  Speech 
discrimination scores were 92 percent correct in the right 
ear and 94 percent correct in the left ear.  Applying these 
test results to 38 C.F.R. § 4.85, Table VI (1998), the 
veteran has a numeric designation of I for each ear.  
Application of 38 C.F.R. § 4.85, Table VII (1998) results in 
a finding that a compensable rating is not warranted.  

Application of pertinent criteria to audiometric findings 
obtained in September 1995 and July 1996 result in the same 
conclusion:  a compensable rating is not warranted.  
Consequently, it may be concluded that, at no point during 
the pendency of the veteran's claim, was assignment of a 
compensable rating warranted.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Although the veteran has described his hearing as being so 
bad that he needs hearing aids, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (1998).  Specifically, no 
evidence has been presented to show unusual difficulties the 
veteran experiences beyond those already contemplated by the 
rating schedule.  See 38 C.F.R. § 4.86 (1998) (evaluations 
derived by use of the rating schedule are intended to make 
allowance for hearing aids).  The current evidence of record 
does not demonstrate that hearing loss has resulted in 
frequent periods of hospitalization or has, by itself, 
resulted in marked interference with employment.  § 3.321.  
("Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (1998).)  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  


ORDER

Entitlement to compensable rating for bilateral defective 
hearing is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

